We agree with the result reached in this case, but not with the grounds upon which it is based. We think the exemption of the property from taxation under paragraph (6) of section 19 was proper. We do not think that paragraph (9) of the same section applies.
In In the Matter of Swigart, 123 Ill. 267, and Roodhouse WaterCorp. v. Board of Review, 303 Ill. 465, we held that the property described in paragraph (9) should be of the same general nature as that set out in the statute, namely, market places and public square. It will be noted that both of these are of a different character from ground for an airport and likewise both are within the city. It is sufficient to say that under paragraph (6) the property used for an airport is used for a municipal purpose under the Cities and Villages Act, sections 24-1 to 24-10, inclusive, and is also for a public purpose by virtue of what is said in section 24-4 providing that the acquiring of ground for an airport is acquiring it for a public purpose. Since the general statutes provide that it is a municipal as well as a public purpose, we do not think the distinction between governmental and proprietary functions has any application to the case. *Page 203